699 S.E.2d 924 (2010)
STEINKRAUSE
v.
TATUM.
No. 18A10.
Supreme Court of North Carolina.
June 16, 2010.
George B. Currin, Raleigh, for Karen Steinkrause.
Jess D. Mekeel, Christopher W. Brooks, Assistant Attorneys General, for George Tatum, et al.
The following order has been entered on the motion filed on the 23rd of March 2010 by Petitioner to Reconsider Decision Denying Petitioner's Petition for Writ of Supersedeas:
"Motion Allowed by order of the Court in conference this the 16th of June 2010."